Citation Nr: 1221759	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  94-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Diane Sapp, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and R.G.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, and from January 1986 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO) and Board remand.

In a January 2007 decision, the Board denied entitlement to the above-captioned issue on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The January 2007 Board decision with regard to the above-captioned issue was vacated and remanded by the Court by way of a January 2009 Memorandum Decision and May 2010 Order.  An Order of Judgment was entered in February 2009.

A letter was sent to the Veteran and his attorney in July 2009 in which they were given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  Thereafter, the Veteran and his representative submitted additional evidence.

The appeal is remanded to the Department of Veterans Affairs Regional Office.  


REMAND

In November 2011, the Board remanded the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) to the Appeals Management Center for additional development, including a VA examination.  The Veteran had undergone previous VA examinations addressing his PTSD dated in August 1999, February 2000, October 2003, and July 2005, but that the opinions provided in those VA examinations were inadequate upon which to base an appellate decision.  Thus, the Board directed that a new VA examination be provided to the Veteran, and that, prior to the examination, the RO provide the VA examiner with a summary of the Veteran's corroborated stressors, which include: (1) assault at gunpoint; (2) involvement in a motor vehicle accident; (3) dehydration following a road march; and (4) having witnessed a rape later found to be consensual.  The RO was instructed to specifically ask the VA examiner to provide an opinion as to whether the Veteran's reported stressor of having witnessed a rape which is later found to be consensual is a sufficient trauma upon which to base a diagnosis of PTSD.  

The record reflects that the Veteran underwent a VA examination in February 2012.  However, review of the examination report reflects that the examination provided was wholly and disgracefully inadequate.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

The February 2012 VA examiner did not make a single clinical finding with regard to the Veteran's psychiatric status, failed to provide the opinions requested, and appears to have found everything that the Veteran reported, which were not documented in the examination report, to be "vague, inconsistent, and non-credible."  In fact, in response to almost every question in the examination report form, the VA examiner responded "[c]annot be determined without resort to mere speculation, based on the veteran's, vague, inconsistent, and non-credible response pattern."  Review of the examination report shows that the VA examiner responded in that same manner a total of 35 times.  Although the VA examiner reported that the he spent 145 minutes reviewing the record, none of the evidence in the claims file, including the numerous psychiatric diagnoses of record, were mentioned or discussed.  In addition, the examiner did not indicate that he considered the Veteran's confirmed stressors, as required by the Board's November 2011 remand.  Last, the examiner did not provide any opinion whatsoever as to whether the Veteran had a psychiatric diagnosis and whether that psychiatric diagnosis was related to service.  Moreover, the examiner provided absolutely no rationale for the conclusion that an opinion could not be provided without resorting to mere speculation.  Accordingly, the Board finds that the February 2012 VA examination is inadequate and entitled to absolutely no probative value.  

Moreover, the RO was directed to review the ordered examination to ensure that it was in complete compliance with the directives of the November 2011 Board Remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Veteran must be provided with a new VA psychiatric examination.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA psychiatric examination by an examiner other than the examiner that conducted the February 2012 examination, to determine whether there is a valid psychiatric diagnosis, to include PTSD, and to ascertain the nature, severity, and whether any psychiatric disorder, to include PTSD, found is related to the Veteran's military service.  

The RO must specify for the examiner the stressors that are established by the record, noted in the paragraphs above, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  The Veteran's claims file, to include a copy of this Remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examiner must discuss and integrate the substantial previous psychiatric findings and diagnoses in the claims file with the current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each stressor found to be established by the record as noted by the RO was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the inservice stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  In addition, the VA examiner must provide an opinion as to whether the Veteran's reported stressor of having witnessed what he believed to be a rape, but which was later determined to have been a consensual act, is a sufficient trauma upon which to base a diagnosis of PTSD.  If the diagnosis of PTSD is not deemed appropriate, the examiner must explain the rationale behind this finding in light of the numerous diagnoses of PTSD of record.  The examiner must also provide an opinion as to whether any of the Veteran's other psychiatric disorders shown in the record are related to his active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all appropriate development, the RO must readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

